DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The current title is too broad and does not indicate to what aspect of power receiving/supply the claims are directed.  The Applicants may consider adding the selection between two transmit/receive coils based on alignment.  Also, any new title should mention that the power is “wireless”. 
Applicants are reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.	
The abstract is objected to because it repeats the limitations of claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walley (US 2017/0141585).
With respect to claim 1, Walley discloses a power receiving apparatus (fig 1, item 100; fig 5 and 8;par 13-28, 42-48, 52-53), comprising: 
a first receiving coil (fig 1, 158; fig 5, L1) at a first place on a cart (par 14, see below); 
a second receiving coil (158’; L2) at a second place on the cart; 
a receiving circuit (510, 510’) configured to generate DC power from power received by the first receiving coil and the second receiving coil (510 and 510’ are a rectifier, thereby generating DC power); 
a switching circuit (512, 520 and the switches within 510/510’) configured to selectively connect one of the first receiving coil or the second receiving coil to the receiving circuit (step 806-808; par 43-45, 52); and 
a shorting circuit (512, 520 and the switches within 510/510’) configured to disable the one of the first receiving coil and the second receiving coil not connected to the receiving circuit by the switching circuit (par 45, 52).  
Walley discloses a receiver with two coils and a switching circuit to selectively activate one of those coils.  The coil that is not activated is “disabled” (see par 45, 
Regarding the “cart”, Walley discloses that its receiver (100) can be used in a variety of user devices, including “a vehicle or other vehicle based device”.  This anticipates the coils being in a “cart”.  Further, the cart is only named as a location on which the receiver coils are placed – the claim does not recite any structural features of the cart (which doesn’t happen until claim 5).  Physically placing the Walley system on a different structure is anticipated by the reference (it is not a structural or functional modifications of the reference).  Further support can be found at the end of paragraph 14, which states, “any electronic host device that is compatible with wireless charging or other wireless power transfer.”  The Applicants admitted prior art (page 1) indicates that carts are known to be this type of electronic host device. 
With respect to claim 2, Walley discloses a control circuit (520) connected to the shorting circuit and configured to control which one of the first receiving coil and the second receiving coil is disabled by the shorting circuit.  
With respect to claim 6, Walley discloses a radio unit configured to receive wireless communication from a power transmitting system indicating which one of the first receiving coil or the second receiving coil is to be connected to the receiving circuit by the switching circuit (par 44, first sentence).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Walley.
Walley discloses the switching circuit and shorting circuit comprise switches of a bridge rectifier.  This rectifier includes a switch that is capable of shorting the coil to ground.  Walley discloses that enabling a coil includes switching the rectifier switches at an appropriate frequency (par 44), but does not expressly disclose  that disabling a coil includes grounding it.  
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to close the shut switch within each shorting circuit.  The motivation for doing so would have been the “obvious to try” rationale and the selection from a finite number of identified proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).
. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Walley in view of Fowler (US 2008/0231228).
With respect to claim 4, Walley discloses the two coils occupy different spaces (obvious that different structures would be in different physical places), but does not expressly disclose that they are first/second “sides” of a cart.  Fowler a rechargeable cart and teaches that it is known to place charging contacts on the “sides” of the cart (fig 6, item 105; par 107).  Fowler teaches that charging contacts should be placed here because this is the widest part of the cart and ensures a closest approach to the power source.
Walley and Fowler are analogous because they are from the same field of endeavor, namely chargeable vehicles.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure Walley’s two coils to be on two sides of a cart, as taught by Fowler.  The motivation for doing so would have been to get the Walley coils as close as possible to a charging system built into the cart corral.  
While Fowler teaches a contact charging system, its teaching is applicable to a contactless system, such as Walley’s.  Both rely on close proximity between charger and vehicle. 
With respect to claim 5, Fowler discloses the first place on the cart is adjacent to a first caster of the cart, and the second place is adjacent to a second caster of the cart, .  
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 7,952,322) in view of McNeally (US 2019/0207427).  Alternatively, the claims are rejected over McNeally in view of Partovi.  The combination in both directions is addressed below.
With respect to claim 8, Partovi discloses a power transmitting apparatus (fig 2-3, 10 ; col. 8, 17-18), comprising: 
a plurality of first transmitting coils along a first side (any of the four shown in fig 3), the first transmitting coils being positioned to correspond to a first location on a cart in a stacking configuration (see below); 
a plurality of second transmitting coils along a second side (any of the other four sides shown in fig 3), the second transmitting coils being positioned to correspond to a second location on a cart in the stacking configuration (see below); 
a switching circuit (fig 10, items 268 and 274; col. 17, lines 38-46, 65-67) connected to a first transmitting coil corresponding to a first location of a stacked cart and a second transmitting coil corresponding to a second location 46PATENTATTY DKT NO. TAI/2802USof the stacked cart (L in fig 10 corresponds to each of the individual coils shown in fig 3, which are on different sides of charging pad), the switching circuit configured to selectively connect one of the first transmitting coil or the second transmitting coil to a transmission circuit configured to supply power the connected one of the first 
a shorting circuit configured to disable the one of the first transmitting coil and the second transmitting coil not connected to the transmission circuit by the switching circuit (col. 17, lines 38-46 and 65-67; coils that are not selected are “disabled”).  
Partovi discloses a wireless power transmitter with an array of coils.  The array includes a first/second plurality of coils on two different “sides” of the transmitter.  In the combination (see below), these two sides will “correspond” to left and right shopping cart guide rails.  Partovi discloses that its transmitter can be used in any situation to power a battery-operated electronic device (col. 1, lines 28-50), but does not expressly disclose it is in a shopping cart corral.  
McNeally discloses that it is known to use wireless power transmission systems with shopping cart corrals to provide wireless power to a battery-operated shopping cart (see fig 4B; par 40-47). McNeally discloses a one-dimensional array of wireless power transmitting coils (416) that is placed on a raised platform (422) that creates a plurality of guides including a first guide on a first side (left side of 422) and a second guide on a second side (right side of 422) opposite the first side, the plurality of guides configured to receive carts in a stacking configuration (see fig 4B).
When combined, Partovi’s multidimensional array is placed on the McNeally platform (422).  Thus, the combination teaches “a plurality of first transmitting coils along the first guide, the first transmitting coils being positioned to correspond to a first location on a cart in the stacking configuration”. 

Alternatively, it would have been obvious to one skilled in the art to modify McNeally to include a larger array and individually selectable coils, as taught by Partovi.  The motivation for the larger array would have been to guarantee better alignment and coverage (see Partovi col. 9, lines 7-10).  The motivation for the selectable coils would have been to save power.  By turning off the coils when not in use (because there is no receiver nearby), power is no wasted into empty space.  
With respect to claim 9, Partovi discloses adjacent first transmitting coils in the plurality of first transmitting coils are controlled by a control circuit such that only one of the adjacent first transmitting coils transmits power at a time (col. 17, lines 38-46 and 65-67).    
With respect to claims 10-11, Partovi discloses adjacent second transmitting coils in the plurality of second transmitting coils are controlled by the control circuit such that only one of the adjacent second transmitting coils transmits power at a time (col. 17, lines 38-46 and 65-67).  

While Partovi teaches that multiple coils can be activated for larger receivers or receivers that need more power, this art rejection relies on the situation in which a smaller receiver only requires that the Partovi transmitter activate one coil.  Fig 16 shows an example of how one transmitter array can accommodate a plurality of different receivers that are aligned on different “sides”.  
The Examiner notes that the specification discloses that the Applicant address a problem with transmitting power to a plurality of stacked carts from the same side.  A plurality of adjacent transmitting coils and receiving coils would interfere with each other (specification page 2).  The Applicants then describe how to alternate sides in successive transmitter pairs for immediately adjacent carts (such that even numbered carts receive power on a first side and odd numbered carts receive power on the second side; see specification pages 17-18).  This embodiment, however, is not claimed.  Claims 9-11 only broadly recites not activating adjacent coils on any one side – it does not particularly point out and distinctly claim how transmitter coils are in pairs (left/right) and that the controller activates opposite sides coils in each successive pair such that no two adjacent carts receive power on the same side.  Just because the claims recite that one activated coil has no activated neighbors is not the same as reciting how activated coils are on alternating sides.
. 
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of McNeally, Walley and Fowler.  
With respect to claim 12, the four references combine to teach the transmitter (Partovi/McNeally) and the cart (Walley/Fowler), as discussed above in the art rejections of claims 1, 4 and 8.  The references are analogous, as discussed above.
With respect to claims 13-20, the combination teaches the recited limitations, as discussed above in the art rejections of claims 2-3, 5-8 and 10-11, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADI AMRANY/Primary Examiner, Art Unit 2836